Order entered March 28, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01095-CV

                                 JANOS FARKAS, Appellant

                                               V.

      AURORA LOAN SERVICES, LLC, AURORA BANK FSB, ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-02053-G

                                           ORDER
       The Court has before it appellant’s March 26, 2013 motion for leave to file corrected

appellant brief. The Court GRANTS the motion and ORDERS that the amended brief tendered

by appellant on March 25, 2013 be timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE